 Case 8:18-cv-00643-SVW-ADS Document 171 Filed 08/17/21 Page 1 of 2 Page ID #:1913

                                                                               JS-6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   NANCY CAROLYN WOOD,                        Case No. 8:18-00643 SVW (ADS)

12                              Plaintiff,

13                              v.              JUDGMENT

14   CITY OF SANTA ANA, et al.,

15                              Defendants.

16

17         Pursuant to the Court’s two Orders Accepting the Report and Recommendation

18   of United States Magistrate Judge and the Court’s Order Dismissing Defendants for

19   Plaintiff’s Failure to Prosecute and Comply with Court Orders IT IS HEREBY

20   ADJUDGED that the above-captioned case is dismissed in its entirety.

21         All claims against Todd Spitzer, Bradley Walker, Miles Robinson, Patrick Spires,

22   and Stephanie Henderson, City of Santa Ana, Officers Buchanan, Prieto, Guzman,

23   Poling, Bell, Lopez, Corporal Garcia, Chief David Valentin, Bryan Atkinson, Antonio

24   Carrillo, Anthony Cardenal, and Nelson Menendez, in both their individual and official
Case 8:18-cv-00643-SVW-ADS Document 171 Filed 08/17/21 Page 2 of 2 Page ID #:1914
